Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
	The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system comprising a seat sensor system that controls a vehicle based on sensed information.

	Regarding claim 1 the relevant art Schoenberg et al. (US Pre-Granted Publication No. US 2012/0232749 A1 hereinafter “Schoenberg”) in view of Maggiali (US Pre-Granted Publication No. 2015/0301603 A1 hereinafter “Maggiali”) discloses a logic circuit (Schoenberg [0054] [0105]) that can sense an occupant in the vehicle (Schoenberg [0152]) to adjust a vehicle control setting (Schoenberg [0107-0108]) in the seat cover (Schoenberg [0044]) but fails to disclose a An apparatus comprising: logic circuitry to detect presence or condition of one or more occupants of a vehicle based on sensor data; and memory to store information corresponding to one or more functions of the vehicle, wherein the logic circuitry is to transmit a request to the vehicle to cause an adjustment to the one or more functions of the vehicle based at least in part on the stored information, wherein the logic circuitry is coupled to a vehicle seat cover, wherein one or more sensors are coupled to the vehicle seat cover to generate the sensor data, wherein the one or more sensors are attached or embedded in a fabric of the vehicle seat cover, wherein the fabric is capable of changing color in response to contact with one or more chemicals or molecules linked to stress.”. 

	Claims 3-4, 6-16, and 21 are also allowed due to their dependence on claim 1. Additionally claims 17 and 19-20 are allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0171914 A1 discloses stress sensors in a fabric based on electric signals 
US 2019/0175114 A1 discloses an electrocardiogram identification device in a vehicle seat

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664